DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/663,390 application filed October 25, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jie Yang on March 17, 2021.
The application has been amended as follows: 

Please amend line 4 of claim 4 as follows:
“the carrier material is one or a combination of [[a-Al2O3]] -Al2O3, kyanite, spinel, silicon…”

Please amend claim 5 as follows:
5.  A preparation method for the catalytic phase change dielectric sphere for methanol combustion, comprising preparing a solution 1 and a solution 2, wherein the preparation of solution 1 comprises the following steps: 
1) weighing each raw material according to the part by weight of the raw materials of the catalytic phase change dielectric sphere for methanol combustion according to claim [[1]] 3; 
2) uniformly mixing the active material, the carrier material, the catalyst material, the nano-semiconductor material and the nano-transition metal, grinding the mixture to be ultra-fine micron powder, adding to the high-temperature phase change material, uniformly dispersing, and obtaining a premix material; 
3) adding adhesive and an appropriate amount of water to the premix material, 

and the preparation of solution 2 comprises the following steps: 
1) weighing each raw material according to the part by weight of the raw materials of the catalytic phase change dielectric sphere for methanol combustion according to claim [[1]] 3; 
2) dividing the carrier material into two parts, preparing the first part of carrier material into a hollow sphere, adhering the high-temperature phase change material to the surface of the hollow sphere by the adhesive, drying; 
3) mixing and reacting with the active material, the second part of carrier material, the catalyst material, the nano-semiconductor material and the nano- transition metal, obtaining a double-shell structure; and 
4) firing the double-shell structure, and obtaining a hollow microporous sphere of the catalytic phase change dielectric sphere for methanol combustion.

Please amend the last line of claim 8 as follows:
“in the step 3), the firing operation is performed for 1-1.5h at 730-750oC.”

Please amend lines 4-5 of claim 10 as follows:
“in the step 2), an adhering thickness of the high-temperature phase change material is [[18-20um]] 18-20m; and the drying operation is performed for 30-32min at 80-85oC;…”

The following is an examiner’s statement of reasons for allowance: The prior art does not appear to anticipate or render obvious all the recited components of the catalytic phase change dielectric sphere of instant claim 1.  One or the nearest prior art references appears to be Fanxing et al (WO 2018/232133), which discloses “[a] redox catalyst comprising: (a) a core region having an outer surface, the core region comprising an oxygen carrier, and (b) an outer shell having an average thickness of about 1-100 monolayers metal carbonates, metal phosphates, metal tungstates, metal molybdates, metal vanadates, metal halides,” which metal carbonates/halides correspond to the high-temperature phase change material of instant claim 1.  Fanxing et al further discloses “[t]he catalysts are demonstrated with a variety of oxygen carrier core materials…In some aspects, the oxygen carrier is a nonstoichiometric perovskite including Brownmillerite (A2B2O5), Spinel AB2O4,…”[paragraph 0010], which spinel corresponds to the carrier material of instant claim 1.  Additionally, Fanxing et al teaches “[i]n some aspects, the oxygen carrier comprises MnO2 , Mn2O3 , Mn3O4 and/or MnO” [paragraph 0010], which manganese oxides correspond to the catalyst material of instant claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
March 17, 2021